                           Case 1:18-cr-00457-AJT Document 175 Filed 05/30/19 Page 1 of 1 PageID# 1561
                                                                                    Turkish Minister #1




Team, Overall a Very good call. I may be meeting with him early next week during an American Turkish conference in WDC. We discussed the long
term effort, as well as the tax issue that Mike B and I discussed this morning. I walked him through the social media analysis which he found very
interesting and worth talking to the [Turkish Minister #1] about as well as all other talking points (thank you for pulling those together). Regarding
RA. .. he felt a phone call between Us would work best. We can discuss who is best to do that call, between Brian and Mike but this is something we
should do. I mentioned that if a parallel effort I'm okay. We don't want to trip over each other however. I also walked him through the monopoly and
its status as well as the videos. He was happy to hear where those efforts are at.

Next strategic step: We need to put together an initial formal assessment/ report w attachments and initial videos (if they're ready) nlt next weekend.
Let me know if this is doable. Seems to me we have all the info to put together a solid assessment with facts, assumptions, our analysis, data backing
up what we've learned and initial conclusions and recommendations. Among the recommendations is to take this effort to a long term relationship.
We discussed the business side of what we're doing and I told him we have many irons in the fire and at some point very soon I need a commitment
beyond the initial 90 days. He agreed.

Bottom line, a good call and we are on the right track.

Mike




                                                                                                                                        GOVERNMENT
                                                                                                                                          EXHIBIT
                                                                                                                                              40
                                                                                                                                         1:18-CR-457
